                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         GAMEVICE, INC.,
                                  10                                                        Case No. 18-cv-01942-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER CONSTRUING CLAIMS
                                  12
Northern District of California
 United States District Court




                                         NINTENDO CO., LTD., et al.,
                                  13
                                                        Defendants.
                                  14

                                  15                                          I. INTRODUCTION

                                  16          Plaintiff and Counter-Defendant Gamevice, Inc. (“Gamevice”) is a designer and

                                  17   manufacturer of attachable handheld controllers for use with mobile phones and tablets. Defendant

                                  18   and Counter-Claimant Nintendo of America, Inc. (“Nintendo”) similarly develops gaming

                                  19   technology, including video game controllers and consoles. In March 2018, Gamevice filed suit

                                  20   against Nintendo for alleged infringement of two of Gamevice’s patents. In response, Nintendo

                                  21   moved to stay Gamevice’s infringement claims, and filed an answer and counterclaim. The motion

                                  22   to stay Gamevice’s claims was granted. Nintendo’s counterclaims against Gamevice, however,

                                  23   were allowed to proceed.

                                  24          Nintendo accuses Gamevice of selling accessories for smart phones and tablets that

                                  25   infringe U.S. Patent Nos. 7,193,165 (“the ’165 patent”), 8,702,514 (“the ’514 patent”), and,

                                  26   9,700,806 (“the ’806 patent”). The ’165 patent claims, among other things, a shoulder button for a

                                  27   game controller. The ’514 patent claims a combination of a game controller and attachable display

                                  28   device. Finally, the ’806 patent claims a game controller that connects to a separate “electronic
                                   1   device” and provides additional controls for that device. The parties now seek construction of

                                   2   twelve terms from Nintendo’s patents, pursuant to Markman v. Westview Instruments, Inc., 52

                                   3   F.3d 967 (Fed. Cir. 1995) (en banc).

                                   4                                          II. LEGAL STANDARD

                                   5          Claim construction is a question of law to be determined by the Court. Markman, 52 F.3d

                                   6   at 979. “Ultimately, the interpretation to be given a term can only be determined and confirmed

                                   7   with a full understanding of what the inventors actually invented and intended to envelop with the

                                   8   claim.” Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (quoting Renishaw PLC v.

                                   9   Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998)). Accordingly, a claim should

                                  10   be construed in a manner “that stays true to the claim language and most naturally aligns with the

                                  11   patent's description of the invention.” Id. (quoting Renishaw, 158 F.3d at 1250).

                                  12          The first step in claim construction is to look to the language of the claims themselves. “It
Northern District of California
 United States District Court




                                  13   is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to which the

                                  14   patentee is entitled the right to exclude.’” Id. at 1312 (quoting Innova/Pure Water, Inc. v. Safari

                                  15   Water Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)). A disputed claim term should

                                  16   be construed in a manner consistent with its “ordinary and customary meaning,” which is “the

                                  17   meaning that the term would have to a person of ordinary skill in the art in question at the time of

                                  18   the invention, i.e., as of the effective filing date of the patent application.” Id. at 1312-13. The

                                  19   ordinary and customary meaning of a claim term must take into account the context of the claim’s

                                  20   overall language. See id. at 1314 (“[T]he use of a term within the claim provides a firm basis for

                                  21   construing the term.”). Additionally, the use of the term in other claims may provide guidance

                                  22   regarding its proper construction. Id.

                                  23          A claim should also be construed in a manner that is consistent with the patent’s

                                  24   specification. See Markman, 52 F.3d at 979 (“Claims must be read in view of the specification, of

                                  25   which they are a part.”); see also Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.

                                  26   Cir. 1996) (“[T]he specification is always highly relevant to the claim construction analysis.”). In

                                  27   limited circumstances, the specification may be used to narrow the meaning of a claim term that

                                  28
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                          2
                                   1   otherwise would appear to be susceptible to a broader reading. See SciMed Life Sys., Inc. v.

                                   2   Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341 (Fed. Cir. 2001). For example, “[w]here

                                   3   the specification makes clear that the invention does not include a particular feature, that feature is

                                   4   deemed to be outside the reach of the claims of the patent, even though the language of the claims,

                                   5   read without reference to the specification, might be considered broad enough to encompass the

                                   6   feature in question.” Id. Courts may not, however, impose limitations that are not supported by the

                                   7   language of the claim. See Laitram Corp. v. NEC Corp., 163 F.3d 1342, 1347 (Fed. Cir. 1998);

                                   8   Comark Commc’ns., Inc. v. Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998) (quotation

                                   9   omitted) (explaining that, while “claims are to be interpreted in light of the specification . . . it

                                  10   does not follow that limitations from the specification may be read into the claims.”); SRI Int’l v.

                                  11   Matsushita Elec. Corp. of Am., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc) (“It is the claims

                                  12   that measure the invention.”) (emphasis in original).
Northern District of California
 United States District Court




                                  13           A final source of intrinsic evidence is the prosecution record and any statements made by

                                  14   the patentee to the United States Patent and Trademark Office (“PTO”) regarding the scope of the

                                  15   invention. See Markman, 52 F.3d at 980. Courts may also consider extrinsic evidence, such as

                                  16   expert testimony, dictionaries, or technical treatises, especially if such sources are “helpful in

                                  17   determining ‘the true meaning of language used in the patent claims.’” Phillips, 415 F.3d at 1318

                                  18   (quoting Markman, 52 F.3d at 980). Ultimately, while extrinsic evidence may aid the claim

                                  19   construction analysis, it cannot be used to contradict the plain and ordinary meaning of a claim

                                  20   term as defined within the intrinsic record. Id. at 1322-23.

                                  21                                             III. DISCUSSION

                                  22           A. The ’165 Patent

                                  23           The ’165 patent claims, among other things, a shoulder button for a game controller. The

                                  24   parties request construction of six terms related to this invention.

                                  25               1. “housing

                                  26           The term “housing” appears in almost all of the claims in the ’165 patent. Nintendo

                                  27   contends this term does not require construction. In the alternative, Nintendo proposes the term be

                                  28
                                                                                                                     CASE NO.   18-cv-01942-RS
                                                                                           3
                                   1   construed to mean “component that covers or protects.” Gamevice, for its part, proposes the term

                                   2   be construed as “a rigid casing that encloses and protects an electrical and/or mechanical

                                   3   mechanism.”

                                   4          The term “housing” shall be construed to mean a “component that covers or protects.”

                                   5   Although Gamevice argues construction of this term should include the word “rigid,” there is no

                                   6   reference to rigidity in the patent itself. Furthermore, the fact that one of the embodiments in the

                                   7   specification describes housing made of a “thin sheet of metal” does not justify limiting the scope

                                   8   of the term to rigid structures. The extrinsic evidence, on balance, also weighs against limiting

                                   9   “housing” to “rigid” coverings. While some dictionary definitions of the term “housing” include

                                  10   references to rigidity, others do not. Nintendo’s expert also testified that gaming consoles use both

                                  11   rigid and non-rigid housing to protect the exterior of gaming devices. Accordingly, Nintendo’s

                                  12   proposed construction of “housing” to mean a “component that covers or protects” is adopted.
Northern District of California
 United States District Court




                                  13              2. “an upper side surface of said housing”

                                  14          The term “an upper side surface of said housing” appears in claims 1 and 8 of the ’165

                                  15   patent. Gamevice argues this term is indefinite, unless the term “housing” is construed to include

                                  16   only rigid structures. This is because a person of ordinary skill in the art would not be able to

                                  17   identify the “upper side surface” of an amorphous housing structure. Nintendo responds that the

                                  18   term is not indefinite and, further, does not require construction because it uses ordinary terms that

                                  19   can be easily understood by laypersons.

                                  20          “[A] patent is invalid for indefiniteness if its claims, read in light of the specification

                                  21   delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those

                                  22   skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572

                                  23   U.S. 898, 901 (2014). Thus, the definiteness requirement “mandates clarity, while recognizing that

                                  24   absolute precision is unattainable.” Id. at 910. In evaluating indefiniteness, the term “an upper side

                                  25   surface of said housing” must be read in light of the specification. Here, the specification provides

                                  26   Figure 3 (below) and describes item 20 in that figure as the “upper side surface” of the housing.

                                  27

                                  28
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                          4
                                   1   Patent ’165 at 6:27-53.

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9
                                              Neither a layperson or a person of ordinary skill in the art is likely to have difficulty
                                  10
                                       understanding what the “upper side surface” means in the context of the ’165 patent. While
                                  11
                                       Gamevice is correct that, depending upon the shape of the controller, there may be some
                                  12
Northern District of California
 United States District Court




                                       ambiguity as to whether a particular surface qualifies as “an upper side surface,” the Supreme
                                  13
                                       Court has recognized that “absolute precision is unattainable.” Nautilus, 572 U.S. at 910.
                                  14
                                       Accordingly, the term “an upper side surface of said housing” is neither indefinite nor in need of
                                  15
                                       construction.
                                  16
                                                  3. “said center of a main surface of said housing”
                                  17
                                              The term “said center of a main surface of said housing” appears in dependent claims 4 and
                                  18
                                       11 of the ’165 patent. Nintendo maintains this term does not require construction. To the extent
                                  19
                                       construction is necessary, Nintendo proposes the term be construed to mean “a horizontal center of
                                  20
                                       the surface of said housing that faces the user when said housing is held upright as in, for example,
                                  21
                                       Figure 17.” Gamevice contends the term is indefinite.
                                  22
                                              The term “said center of a main surface of said housing” is indefinite because it lacks an
                                  23
                                       antecedent basis. Claims 1 and 8—the independent claims upon which claims 4 and 11 rely
                                  24
                                       respectively—make no reference to a “center of a main surface.” Instead claims 1 and 8 refer to a
                                  25
                                       “center of said housing in a horizontal direction.” Patent ’165 at 19:46-48, 20:24-26 (emphasis
                                  26
                                       added). This creates ambiguity as to whether “said center of a main surface of said housing” refers
                                  27

                                  28
                                                                                                                   CASE NO.   18-cv-01942-RS
                                                                                         5
                                   1   to the horizontal center of the housing or the horizontal center of the main surface. This ambiguity

                                   2   could be resolved by at least three plausible modifications to the language of the claims. First, the

                                   3   subject term could be modified to read “said center of a main surface of said housing,” thus

                                   4   clarifying that the “center” identified in independent claims 1 and 8 and dependent claims 4 and 11

                                   5   is the horizontal center of the housing. Alternatively, this term could be modified to read: “said a

                                   6   center of a main surface of said housing,” thereby decoupling claims 1 and 8 from claims 4 and

                                   7   11. Finally, the language of independent claims 1 and 8 could be modified to refer to a “center of a

                                   8   main surface of said housing in a horizontal direction,” thus establishing that the “center”

                                   9   referenced in claims 1, 8, 4, and 11 is the horizontal center of the main surface of the device.

                                  10          That multiple feasible clarifications are available for the ambiguity in the term “said center

                                  11   of a main surface of said housing” ultimately renders the term indefinite. See Novo Indus., L.P. v.

                                  12   Micro Molds Corp., 350 F.3d 1348, 1358 (Fed. Cir. 2003) (“Since we cannot know what
Northern District of California
 United States District Court




                                  13   correction is necessarily appropriate or how the claim should be interpreted, we must hold [the

                                  14   claim] invalid for indefiniteness.”); Trusted Knight Corp. v. Int'l Bus. Machines Corp., 681 F.

                                  15   App’x 898, 904 (Fed. Cir. 2017) (affirming claims were indefinite because patentee’s proposed

                                  16   correction is “subject to reasonable debate” and “other possible corrections appear to be feasible”).

                                  17              4. “elastic body”

                                  18          The term “elastic body,” appears in claims 1, 3, 8, and 10 of the ’165 patent. Gamevice

                                  19   proposes this term be construed to mean “a coil spring, leaf spring, rubber, or the like that is

                                  20   abutted against or secured to the keytop.” Nintendo contends the term does not require

                                  21   construction but, in the alternative, proposes the term be construed to mean a “spring, including

                                  22   but not limited to, leaf spring, coil spring or other component that can be pressed or pulled but

                                  23   returns to its former shape when released.” The crux of the dispute concerns whether the “elastic

                                  24   body” must be a separate component from the keytop.

                                  25          The term “elastic body” shall be construed to mean “a coil spring, leaf spring, rubber, or

                                  26   like component that can be pressed or pulled but returns to its former shape when released.” The

                                  27   elastic body need not be a completely separate component from the keytop. First, the claim

                                  28
                                                                                                                   CASE NO.   18-cv-01942-RS
                                                                                         6
                                   1   language does not state that the elastic body must be by physically separate. Although the court in

                                   2   Becton, Dickinson & Co. v. Tyco Healthcare Grp. reasoned that, where “a claim lists elements

                                   3   separately, the clear implication” is that those elements are distinct components, that case is

                                   4   distinguishable. 616 F.3d 1249, 1254 (Fed. Cir. 2010) (quotation omitted). There, the claim listed

                                   5   four elements: “1) a needle, 2) a guard that rides on the needle, 3) a hinged arm attached to the

                                   6   guard, and 4) a spring means ‘connected to’ the hinged arm.” Id. The Federal Circuit noted that,

                                   7   “[i]f the hinged arm and the spring means are one and the same, then the hinged arm must be

                                   8   ‘connected to’ itself and must ‘extend between’ itself and a mounting means, a physical

                                   9   impossibility.” Id. at 1255. In other words, a construction which would permit the two components

                                  10   to be a single unitary structure would render the asserted claim “facially nonsensical.” Id.

                                  11   Furthermore, the specification contained “no suggestion that the hinged arm” and spring means

                                  12   could be part of a unitary structure. Id. at 1254.
Northern District of California
 United States District Court




                                  13          Here, the claims refer to “an elastic body for elastically pushing said keytop toward a state

                                  14   that said switch portion is not actuated, wherein when said keytop is depressed against an elastic

                                  15   force provided by said elastic body, said other end of said keytop is rotated about said pivot

                                  16   portion to actuate said switch portion.” Patent ’165 at 19:56-62. In other words, all that is required

                                  17   is that the “elastic body” “push[es]” the keytop to a state where it is not actuated and that the

                                  18   keytop may be depressed “against” the elastic force of this elastic body. The specification further

                                  19   explains that the term “elastic body” includes not only coil springs, but also leaf springs or

                                  20   rubbers. Patent ’165 at 11:62-63. An example of a leaf spring is depicted in Figure 19 of the

                                  21   specification (below).

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                              Although Figure 19 depicts a leaf spring in conjunction with a “start switch” as opposed to
                                  28
                                                                                                                   CASE NO.   18-cv-01942-RS
                                                                                            7
                                   1   a “shoulder button,” it still provides a clear depiction of how a leaf spring would act in

                                   2   conjunction with a keytop. As explained in the specification, the keytops depicted in Figure 19 are

                                   3   “normally pushed by the action of the leaf spring portions 28c and 30c in the direction shown by

                                   4   the arrow C.” Patent ’165 at 16:64-65. When the keytops are depressed by the user, however, they

                                   5   lower “against the elastic force of the leaf spring portions 28c and 30c.” Patent ’165 at 16:67-17:1.

                                   6   This discussion of how the leaf spring in Figure 19 interacts with the keytop mirrors the

                                   7   description of the “elastic body” set forth in the claims. Therefore, unlike in Becton, allowing the

                                   8   “elastic body” to be part of a unitary component which includes a distinct “keytop” portion does

                                   9   not render the claim nonsensical and is supported by the specification. Accordingly, the term

                                  10   “elastic body” will be construed to mean “a coil spring, leaf spring, rubber, or like component that

                                  11   can be pressed or pulled but returns to its former shape when released.”

                                  12              5. “pivot portion”
Northern District of California
 United States District Court




                                  13          The term “pivot portion” appears in independent claims 1 and 8 and dependent claims 2

                                  14   and 9. The independent claims refer to the term generally, whereas the dependent claims recite a

                                  15   specific construction of the “pivot portion.” For example, claim 1 simply refers to a “pivot portion

                                  16   provided at an other end of said keytop,” whereas claim 2 describes “a pivot portion [] constructed

                                  17   by a pin and a bearing.” Patent ’165 at 19:54, 19:64-65. Gamevice proposes the term “pivot

                                  18   portion” be construed as “a pin and bearing or other assembly with a fixed point around which the

                                  19   keytop rotates.” Nintendo maintains that no construction is necessary but, in the alternative,

                                  20   proposes the term be construed to mean “the point around which the keytop rotates.”

                                  21          As Gamevice acknowledges, the term “pivot portion” is not limited to the pin and bearing

                                  22   type assembly discussed in the specification, therefore there is no need to include this

                                  23   configuration in the construction of the term. Contrary to Nintendo’s position, however, the term

                                  24   “pivot portion” clearly refers to a physical component, not merely an abstract point in space.

                                  25   Accordingly, the term “pivot portion” shall be construed to mean “a component or assembly with

                                  26   a fixed point around which the keytop rotates.”

                                  27              6. “switch portion”

                                  28
                                                                                                                   CASE NO.   18-cv-01942-RS
                                                                                         8
                                   1          The term “switch portion” appears in independent claims 1 and 8. Gamevice proposes this

                                   2   term be construed to mean “a combination of a switch contact and a protrusion formed on the

                                   3   lower end surface of the keytop that engages the switch contact.” Nintendo contends that no

                                   4   construction is necessary. In the alternative, Nintendo proposes the term “switch portion” be

                                   5   construed as “an electrical switch and a part that acts on the electrical switch.” The crux of the

                                   6   dispute relates to whether the “switch portion” must include “a protrusion” formed on the base of

                                   7   the keytop. The claim language does not suggest any such requirement. Moreover, the fact that the

                                   8   preferred embodiment in the specification includes such a protrusion, without more, does not

                                   9   suggest such a limitation. Ultimately, it is highly implausible that a person of ordinary skill in the

                                  10   art would think the only way to create the “switch portion” described in claims 1 and 8 would be

                                  11   to include a protrusion on the keytop. Accordingly, the term “switch portion” shall be construed to

                                  12   mean “an electrical switch and a part that acts on the electrical switch.”
Northern District of California
 United States District Court




                                  13          B. The ’514 Patent

                                  14          The ’514 patent claims a controller system that combines a display device with a second

                                  15   handheld device that is removably connected to the display device. The parties seek construction

                                  16   of three terms from this patent.

                                  17              1. “bar‐shaped first grip portion” / “bar‐shaped second grip portion”

                                  18          The two terms at issue appear in independent claims 1 and 10 and dependent claim 2 of the

                                  19   ’514 patent. Gamevice proposes this term be construed to mean “a pillar‐like structure that can be

                                  20   held by one hand as shown in, for example, FIGS. 15‐19.” Nintendo responds that no construction

                                  21   is necessary. In the alternative, Nintendo proposes these terms be construed to mean “bar‐like or

                                  22   pillar‐like portion capable of being held.”

                                  23          The terms “bar‐shaped first grip portion” / “bar‐shaped second grip portion” shall be

                                  24   construed to mean a “pillar‐like portion capable of being held.” On its own, the meaning and scope

                                  25   of the term “bar-shaped grip” is somewhat ambiguous. Nintendo, however, clarified the meaning

                                  26   of this term by describing the term “bar-like” as synonymous with “pillar-like.” Patent ’514 at

                                  27   30:3-6 (describing the grips as having “a bar-like (pillar-like) shape”). In so doing, Nintendo acted

                                  28
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                          9
                                   1   as its own lexicographer. Vitronics, 90 F.3d at 1582 (“[A] patentee may choose to be his own

                                   2   lexicographer and use terms in a manner other than their ordinary meaning, as long as the special

                                   3   definition of the term is clearly stated in the patent specification or file history”). All of the

                                   4   embodiments in the specification are consistent with this construction.

                                   5           Nintendo argues the reference to a “pillar-like” shape is just one example of “bar-shaped

                                   6   grip.” Indeed, in Nintendo’s view, the term “bar-shaped” shape encompasses a flat space bar

                                   7   shaped protrusion that runs along the surface of a device, a pillar-like column that extends away

                                   8   from the device, or any other grip that is in some fashion “bar-like.” A person of ordinary skill in

                                   9   the art reviewing the ’514 patent, however, would not be on notice that the terms “bar‐shaped first

                                  10   grip portion” / “bar‐shaped second grip portion” were meant to have such a broad scope.

                                  11   Accordingly, these terms shall be construed to mean “pillar‐like portion capable of being held.”

                                  12               2. “generally plate‐shaped housing”
Northern District of California
 United States District Court




                                  13           The term “generally plate‐shaped housing” appears in claims 1 and 13 of the ’514 patent.

                                  14   Gamevice proposes this term be construed to mean “a rectangular, tablet‐like shape.” Nintendo

                                  15   maintains that no construction is necessary. In the alternative, Gamevice proposes the term be

                                  16   construed to mean a “horizontally‐elongated rectangular shape.” The parties agree that “generally

                                  17   plate-shaped housing” refers to a rectangular shape but disagree about whether such housing must

                                  18   have a “tablet‐like shape.” The term “generally plate‐shaped housing” shall be construed to mean

                                  19   a “horizontally-elongated flat rectangular shape.”

                                  20           The specification describes the housing in question as having “a horizontally-elongated

                                  21   rectangular plate shape” and states that the display can be described as “a tablet-type information

                                  22   processing device.” Patent ’514 at 16:34-37. Although Nintendo objects to the inclusion of the

                                  23   term “tablet-like” in the construction of the claim, the company acknowledged at the Markman

                                  24   hearing that “plate-shaped housing” must be relatively flat. By using the term “flat” rather than

                                  25   “table-like,” however, the adopted construction makes clear that “generally plate-shaped housing”

                                  26   need not necessarily be the same size as a tablet.

                                  27               3. “a support portion configured to . . .”

                                  28
                                                                                                                      CASE NO.   18-cv-01942-RS
                                                                                           10
                                   1          The term “a support portion configured to” appears in independent claim 1 of the ’514

                                   2   patent. The claim specifically refers to “a support portion configured to detachably support the

                                   3   device so that a screen of the display section is in a generally vertical direction when the first grip

                                   4   portion is in a vertical direction.” Patent ’514 at 66:52-55. The sole dispute between the parties

                                   5   with respect to this term relates to whether it qualifies as a means-plus-function limitation that is

                                   6   subject to construction under 35 U.S.C. § 112(6).

                                   7          The first step in assessing a purported means-plus-function limitation is to determine

                                   8   whether the word “means” appears in the claim. The absence of the word “means” to describe a

                                   9   limitation creates a rebuttable presumption that Section 112(6) does not apply. Zeroclick, LLC v.

                                  10   Apple Inc., 891 F.3d 1003, 1007 (Fed. Cir. 2018). The party seeking application of Section 112(6)

                                  11   bears the burden of showing the claim term “fails to recite sufficiently definite structure or else

                                  12   recites function without reciting sufficient structure for performing that function.” Id. (quotation
Northern District of California
 United States District Court




                                  13   omitted). The essential inquiry is whether a person of ordinary skill in the art would have

                                  14   understood the terms of the claim to have a sufficiently definite structural (as opposed to

                                  15   functional) meaning. Id. The disputed term need not be limited to a single structure “as long as the

                                  16   class of structures is identifiable by a person of ordinary skill in the art.” Linear Tech. Corp. v.

                                  17   Impala Linear Corp., 379 F.3d 1311, 1322 (Fed. Cir. 2004). This analysis is conducted using

                                  18   traditional claim construction principles. Zeroclick, 891 F.3d 1007.

                                  19          The term “support” has been accepted as a structural term by other courts. See e.g., Fargo

                                  20   Elecs., Inc. v. Iris Ltd., Inc., No. 04-1017 JRT/FLN, 2005 WL 3241851, at *11 (D. Minn. Nov. 30,

                                  21   2005), aff'd, 287 F. App’x 96 (Fed. Cir. 2008) (holding that the term “support” was not a means-

                                  22   plus-function limitation); see also GoPro, Inc. v. 360Heros, Inc., 16-cv-01944-SI, 2017 WL

                                  23   2617906, at *4 (N.D. Cal. June 16, 2017) (construing the term “support” to mean a “structure that

                                  24   holds or positions something,” albeit without any reference to Section 112(6)). In Fargo

                                  25   Electronics, the term “support” was defined as either a “bore[]” or an “aperture[]” in some of the

                                  26   claims but was used without any recitation of structure in others. 2005 WL 3241851, at *11. The

                                  27   court concluded that, although the term “support” was arguably too broad, it was not a means-plus

                                  28
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                          11
                                   1   function limitation. Id. (explaining that a term that has “a reasonably well understood meaning in

                                   2   the art” is not a means-plus-function limitation).

                                   3             Nintendo’s expert testified that the term “support” has been used in the gaming industry

                                   4   for decades and “generally include[s] a member or other component on the first device that holds

                                   5   the second device in place.” Kitchen Decl. ¶ 78. The term “a support portion configured to,” as

                                   6   used in the ’514 patent, also includes certain physical limitations. In particular, this “support

                                   7   portion” must be physically detachable and must hold the display device in a particular direction

                                   8   relative to the other parts of the invention. These are not merely functional limitations; they denote

                                   9   a physical structure that positions one device relative to another. Fargo Electronics, 2005 WL

                                  10   3241851, at *11 (recognizing that “the fact that the disputed term is derived from the function

                                  11   performed does not necessarily indicate that it fails to indicate a structure.”). Accordingly, the

                                  12   term “a support portion configured to,” as used in the ’514 patent, is not a means-plus-function
Northern District of California
 United States District Court




                                  13   limitation. Neither party requests independent construction of this term. Accordingly, seeing as the

                                  14   Section 112(6) dispute has been resolved, there is no need to construe this term further.

                                  15             C. The ’806 Patent

                                  16             The ’806 patent describes a combination of two devices: a game controller that connects to

                                  17   and holds a separate electronic device. The parties request construction of three terms from this

                                  18   patent.

                                  19                1. “such that the main surface of the electronic device is visible to the user while the

                                  20                    user grasps the gaming device” (and similar phrases)

                                  21             The aforementioned phrase, and similar related phrases listed in the parties’ Joint Claim

                                  22   Construction and Prehearing Statement (collectively, “Main Surface Limitations”), appear in

                                  23   independent claims 1, 16, and 20, and dependent claims 17, 18, and 24. For example, claim 1

                                  24   refers to “a support configured to detachably hold at least two sides of the electronic device

                                  25   located on opposite sides of the main surface of the electronic device such that the main surface of

                                  26   the electronic device is visible to the user while the user grasps the gaming device.” Patent ’806 at

                                  27   26:1-5 (emphasis added). The parties’ primary dispute relates to whether these phrases should be

                                  28
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                          12
                                   1   construed to mean that “all portions” of the main surface can be seen by the user.

                                   2          These phrases shall be construed to mean “such that all portions of the main surface of the

                                   3   electronic device can be seen by the user while the user grasps the gaming device.” Claim 24 of

                                   4   the ’806 patent, which is dependent on claim 1 by way of claims 2 and 3, describes a support

                                   5   “configured to detachably hold the electronic device such that at least a portion of the main

                                   6   surface of the electronic device that is visible to the user is located between the first directional

                                   7   input device and the second directional input device.” Patent ’806 at 28:31-34. The fact that claim

                                   8   24 refers to “at least a portion of the main surface” being visible suggests the unqualified reference

                                   9   to the “main surface of the electronic device” in the Main Surface Limitations means all portions

                                  10   of that surface must be visible. The embodiments described in the specification are consistent with

                                  11   such an interpretation. Accordingly, the Main Surface Limitations are construed to mean “such

                                  12   that all portions of the main surface of the electronic device can be seen by the user while the user
Northern District of California
 United States District Court




                                  13   grasps the gaming device.”

                                  14              2. “a first shoulder” / “the first shoulder” / “a second shoulder”

                                  15          The terms “a first shoulder” / “the first shoulder” / “a second shoulder” appear in claims 13

                                  16   and 20-22 of the ’806 patent. Gamevice contends these terms are indefinite. Nintendo responds

                                  17   that the terms are not indefinite and that no construction is necessary. In the alternative, Nintendo

                                  18   recommends construing these terms to mean a “position at the top of the gaming device, when the

                                  19   gaming device is held upright, that is accessible to the index or middle finger.” The

                                  20   aforementioned terms are not indefinite and will be construed in accordance with Nintendo’s

                                  21   alternate recommendation.

                                  22          Nintendo’s expert testified that shoulder buttons are ubiquitous in the gaming industry, and

                                  23   that a person of skill in the art would understand the meaning of this term. Kitchen Decl. ¶ 89, 90

                                  24   (testifying that the term “shoulder” has been an industry standard term since before the time of

                                  25   invention, and that the term “denotes the part of the controller or system located on the top of the

                                  26   controller or system that is accessible by the index or middle fingers of the user”). Recent

                                  27   Gamevice accessories have also included “shoulder buttons” and current and former Gamevice

                                  28
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                          13
                                   1   employees had no difficulty providing a similar definition for the term.

                                   2          Although recent use of the term “shoulder” and “shoulder button” does not necessarily

                                   3   show the term was well understood at the time of invention, Nintendo’s expert testified that this

                                   4   term was in fact in common use in the industry at that time. Therefore, because the meaning of the

                                   5   term “shoulder” would be clear to a person skilled in the art at the time invention, the subject

                                   6   terms are not indefinite. The terms “a first shoulder” / “the first shoulder” / “a second shoulder”

                                   7   are, accordingly, construed to mean a “position at the top of the gaming device, when the gaming

                                   8   device is held upright, that is accessible to the index or middle finger.”

                                   9              3. “a support configured to . . .”

                                  10          The term “a support configured to” appears in independent claims 1, 16, and 20. For

                                  11   example, claim 1 refers to “a support configured to detachably hold at least two sides of the

                                  12   electronic device located on opposite sides of the main surface of the electronic device such that
Northern District of California
 United States District Court




                                  13   the main surface of the electronic device is visible to the user while the user grasps the gaming

                                  14   device.” Patent ’806 a 26:1-5. Claims 16 and 20 similarly refer to a support which must hold at

                                  15   least two sides of the electronic device located on opposite sides of the main surface. The primary

                                  16   dispute between the parties is whether the phrase “a support configured to” is a means-plus-

                                  17   function limitation subject to construction under 35 U.S.C. § 112(6).

                                  18          As explained in Part III.B.3, supra, the first step in assessing a purported means-plus-

                                  19   function limitation is to determine whether the word “means” appears in the claim. The absence of

                                  20   the word “means” to describe a limitation creates a rebuttable presumption that Section 112(6)

                                  21   does not apply. Zeroclick, 891 F.3d at 1007. The party seeking application of Section 112(6) bears

                                  22   the burden of showing the claim term “fails to recite sufficiently definite structure or else recites

                                  23   function without reciting sufficient structure for performing that function.” Id. (quotation omitted).

                                  24          The term “support configured to,” as used in the ’806 patent, is not a means-plus function

                                  25   limitation. The claim language describes this term as a detachable part which attaches to the left

                                  26   and right-hand sides of the game controller and physically holds the electronic device in place by

                                  27   gripping the two sides of the electronic device. This is not merely a functional description—rather

                                  28
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                         14
                                   1   it provides specific physical features of the “support,” such as where the support attaches to, or

                                   2   grips, the various devices. Neither party requests independent construction of this term.

                                   3   Accordingly, because the dispute regarding Section 112(6) has been resolved, there is no need for

                                   4   further construction of this term.

                                   5                                           IV. CONCLUSION

                                   6          The disputed claim terms of the patents-in-suit are construed as set forth above. A further

                                   7   Case Management Conference shall be held on September 5, 2019 at 10:00am. The parties shall

                                   8   file a Joint Case Management Statement at least one week prior to the Conference.

                                   9

                                  10   IT IS SO ORDERED.

                                  11

                                  12   Dated: August 2, 2019
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                                  CASE NO.   18-cv-01942-RS
                                                                                        15
